       Case 1:19-cv-00439-GBD Document 291-1 Filed 04/24/20 Page 1 of 1




                              In re ICE LIBOR Antitrust Litigation
                                   Case No. 19 Civ. 439 (GBD)

                                        SCHEDULE A
 Plaintiffs:
 Putnam Bank, City of Livonia Employees' Retirement System, City of Livonia Retiree Health
and Disability Benefits Plan, Hawaii Sheet Metal Workers Health & Welfare Fund, Hawaii Sheet
Metal Workers Training Fund, Hawaii Sheet Metal Workers Annuity Fund, and Hawaii Sheet
Metal Workers Pension Fund

 Defendants:

  Bank of America Corporation, Bank of America N.A., Merrill Lynch, Pierce Fenner & Smith
Inc., Citigroup Inc., Citibank, N.A., Citigroup Global Markets Inc., JPMorgan Chase & Co.,
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Barclays PLC, Barclays Bank PLC,
Barclays Capital Inc., BNP Paribas S.A., BNP Paribas Securities Corp., Credit Agricole S.A.,
Credit Agricole Corporate and Investment Bank, Credit Agricole Securities (USA) Inc., Credit
Suisse Group AG, Credit Suisse AG, Credit Suisse Securities (USA) LLC, Deutsche Bank
AG, Deutsche Bank Securities Inc., HSBC Holdings plc, HSBC Bank PLC, HSBC Bank USA,
N.A., HSBC Securities (USA) Inc., Intercontinental Exchange, Inc., Intercontinental
Exchange Holdings, Inc., ICE Benchmark Administration Limited (f/k/a NYSE Euronext Rate
Administration Limited), ICE Data Services, Inc., ICE Data Pricing & Reference Data, LLC,
Lloyds Bank plc, Lloyds Securities Inc., MUFG Securities Americas Inc., The Norinchukin
Bank, Cooperatieve Rabobank U.A., Royal Bank of Canada, RBC Capital Markets, LLC, The
Royal Bank of Scotland Group plc, NatWest Markets Plc (f/k/a The Royal Bank of Scotland
plc), National Westminster Bank Plc, NatWest Markets Securities Inc. (f/k/a RBS Securities,
Inc.), Societe Generale, SG Americas Securities, LLC, Sumitomo Mitsui Banking
Corporation, Sumitomo Mitsui Financial Group, Inc., Sumitomo Mitsui Banking Corporation
Europe Ltd., SMBC Capital Markets, Inc., UBS Group AG, UBS AG, UBS Securities LLC,
MUFG Bank, Ltd., and Mitsubishi UFJ Financial Group Inc.

 Parties filing the appeal:
 Putnam Bank, City of Livonia Employees' Retirement System, City of Livonia Retiree Health
and Disability Benefits Plan, Hawaii Sheet Metal Workers Health & Welfare Fund, Hawaii Sheet
Metal Workers Training Fund, Hawaii Sheet Metal Workers Annuity Fund, and Hawaii Sheet
Metal Workers Pension Fund
